The remaining claims 19-22 are not readable on the elected invention because unity of invention is not present between the originally presented claims and newly filed claims.  Specifically, a method for estimating features of a product is not included in any of the combinations of different categories of invention set forth in 37 CFR 1.475(b).  As provided in 37 CFR 1.475(b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories, otherwise, unity of invention might not be present:
(1) A product and a process specially adapted for the manufacture of said product; or
(2) A product and a process of use of said product; or
(3) A product, a process specially adapted for the manufacture of the said product, and a use of the said product; or

(5) A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.
See 37 CFR 1.475(a)-(c).
In any event, the currently presented claims would have been properly restricted prior to the first Office action in this application because, had these new claims been presented with originally examined claims 1 and 4 to 6, the claim set at that time would have lacked the same or corresponding special technical features, e.g., a rare earth oxysulfide-based cold storage material comprising Al2O3, because this technical feature would not have made a contribution over the prior art in view of Takagimi et al. (US 7,226,543).  Takagimi et al. was relied upon in the first Office action mailed 08/16/2020 under 35 USC 102(a)(1) to reject claims 1 and 5 and under 35 USC 103 to reject remaining claims 4 and 6.  
The general policy of the Office is that applicants are not permitted to shift to claim another invention after an election is made and an Office action on the merits is made on the elected invention. The Applicant cannot, as a matter of right, file a request for continued examination (RCE) on claims that are independent and distinct from the claims previously claimed and examined (i.e., Applicant cannot switch inventions by way of an RCE as a matter of right). See MPEP § 706.07(h), subsection VI.(B). When claims are presented which the examiner finds are drawn to an invention other than the one elected, he or she should treat the claims as outlined in MPEP § 821.03.  While 
While the Examiner notes that the Applicant-Initiated Interview held on 11/05/2020 included the discussion and permitting of a shift of invention to composition to method claims, it was implied this switch pertained to methods of making the composition.  Methods of estimating features of the composition were not discussed/included in this shift.  The Examiner also notes that the present shift of invention results in additional examination burden, e.g., the claims lack a transitional phrase and are not presented in form consistent with current U.S. practice, raise new issues under 112(b), might also raise new issues under 112(a), and require the expansion of the search to new area(s) in the CPC G section. 
Since the above-mentioned amendment appears to be a bona fide attempt to reply, applicant is given a shortened statutory period of TWO (2) MONTHS from the mailing date of this notice within which to supply the omission or correction in order to avoid abandonment. EXTENSIONS OF THIS TIME PERIOD UNDER 37 CFR 1.136(a) ARE AVAILABLE but in no case can any extension carry the date for reply to this letter beyond the maximum period of SIX MONTHS set by statute (35 U.S.C. 133).
Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW R DIAZ whose telephone number is 571-270-0324.  The examiner can normally be reached Monday-Friday 9:00a-5:00p EST. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Angela Brown-Pettigrew can be reached on 571-272-2817.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MATTHEW R DIAZ/Primary Examiner, Art Unit 1761                                                                                                                                                                                                        
/M.R.D./
November 17, 2021